Per Curiam,.

The plaintiff testified that one of the changes of which he approved in the proposed contract was the deletion of the provision transferring and assigning the “good wiE”. Defendant’s witness Tripp testified that although he did not remember any discussion on the subject, he “ crossed it out”. The final agreement contains no specific assignment of either the “ trade name ” or “ good will ”, although they are included as among the assets to be transferred in the recitals of the agreement. In view of the testimony of both plaintiff and defendant as to the omission of any assignment of the “ good will ”, the finding that the contract included a transfer of “ good will ” is not sustained by the evidence and should be eliminated.
The judgment should be modified accordingly and as so modified affirmed, without costs.
Present — ■ Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Judgment unanimously modified in accordance with opinion and as so modified affirmed, without costs. Settle order on notice.